DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on December 18th, 2020, amended claims 1-10 and 13-15 are entered. 
Response to Arguments
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 101 in Claims 14 and 15 have been fully considered and are persuasive.  The rejections are withdrawn in view of the amendment. 
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 101 in Claims 1-15 have been fully considered but they are not persuasive. The Applicant has amended Claims 1, 10, and 14 to include a sensor in order to emphasize the use of structural elements. However, the newly proposed limitation is directed to data gathering. 
The equipment used for data gathering appears to be generic and well known in the industry. “[N]ot every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. See, e.g., Alice, 134 S. Ct. at 2360 (claims that recite general-purpose computer components are nevertheless “directed to” an abstract idea); Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Sen/s. Inc., 811 F.3d 1314, 1324-25 [117 USPQ2d 1693] (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).” TLI Commc'ns LLC 2 v. AV Auto., LLC, 118 USPQ2d 1744, 1747 (Fed. Cir. 2017). Therefore, the rejections are maintained in view of the amendment.
Applicant’s arguments, filed on December 18th, 2020 with respect to the rejection of claims 1-15 under 35 U.S.C. 102 have been fully considered but they are not persuasive. Applicant argues that Brumfield fails to disclose comparing the identified extrema points with a plurality of sets of reference points stored in a memory circuitry, wherein different sets of reference points correspond to different . 
Brumfield discloses that the extrema (peak) points are compared with reference (baseline) points (Peak amplitude values may be compared to an amplitude baseline, and differences in successive peak occurrence times may be compared to a time baseline; Abstract; Paragraphs 20-21). Brumfield also discloses that the reference (baseline) points correspond to different frequencies of the biosignal (See Paragraphs 33-36). The reference points that most closely fit the identified extrema points are determined through difference calculations (The computing device may determine a plurality of pulse strength differences 480, wherein each pulse strength difference is determined from a first pulse strength metric and a pulse strength baseline; Paragraph 32; Figure 1; Steps 480, 485). Therefore, the rejections are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claims 1, 10 and 14 recite:
identifying a plurality of extrema points in a detected biosignal detected by the sensor; 
comparing the identified extrema points with a plurality of sets of reference points stored in a memory circuitry
identifying the set of reference points that most closely fit the identified 10extrema points to determine a frequency of the biosignal.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  
The claimed steps of identifying and comparing recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “identifying a plurality of extrema points” in independent Claim 1 is a mathematical relationship to identify maxima and minima points. Referring to Pages 4 and 5 of the specification, the identification can be completed from analyzing the user’s detected biosignal. The steps of “comparing the identified extrema points” and “identifying the set of reference points” in independent Claim 1 are mathematical relationships to quantify differences and compare a user’s biosignals to sets of reference points. 
The claimed steps of identifying and comparing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

This judicial exception (abstract idea) in Claims 1-15 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for identifying and comparing merely invoke a computer as a tool.
The data-gathering step (receiving the detected biosignal) and the data-output step (identifying) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for identifying and comparing.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data using comparisons to reference points. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for identifying and comparing. The 
The additional elements are identified as follows:  processing circuitry, memory and sensor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. Pages 10-11) which discloses that the processing circuitry comprises generic computer components that are configured to perform the generic computer functions (e.g. identifying and comparing) that are well-understood, routine, and conventional activities previously known to the pertinent industry
Applicant’s Background in the specification; 
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brumfield et al (U.S. Publication No. 2014/0364750; cited by Applicant; previously cited).
Regarding Claim 1, Brumfield discloses a method implemented in a system comprising at least a sensor and an apparatus with a processing circuitry (A method for identifying cardiac bradiacardia behavior may include acquiring pulse volume wave data from a sensor associated with a patient, and calculating metrics associated with peaks detected therein; Abstract), the method comprising, at the processing circuitry:  
5identifying a plurality of extrema points in a detected biosignal (identifying a plurality of signal peaks within a data window of the biological signal; Paragraph 39) detected by the sensor (A biological signal, emulating a plurality of arterial pulse volume waveforms, may be received 410 by a computing device from a sensor associated with a human body…such a sensor may include one or more of a plethysmograph, a photoplethysmograph, a transmittance photo-optic sensor, a reflective photo-optic sensor, a pressure transducer, a tonometry device, a strain gauge, an ultrasound device, an electrical impedance measurement device, a radar device, a sphygmomanometer, and an ECG device; Paragraph 30); 
comparing the identified extrema points with a plurality of sets of reference points (The toolkit may include functions to assess changes in one or more features of a patient’s pulse volume waveform morphology to identify bradycardia patterns typically recognized using an ECG trace…such features may be compared to one or more pulse waveform features maintained in one or more feature databases or feature libraries.; Paragraphs 20-21) stored in a memory circuitry (Read only memory (ROM) 518; random access memory (RAM) 520; Such a library of pulse rate baseline factors may be stored in one or more memory devices in data communication with the computing device; Paragraph 48), wherein different sets of reference points correspond to different frequencies of the biosignal (The power spectrum analysis graph in FIG.3B may be characterized by a series of peaks occurring at specific frequencies such as a primary frequency corresponding to a heart rate 320b. Each frequency peak may further be characterized by its peak power 310b. It may be understood that the power spectrum graph in FIG. 3B presents equivalent data in the frequency domain to the time domain data in FIG. 3A; Paragraph 27), and 
identifying the set of reference points (pulse strength baseline) that most closely fit the identified 10extrema points (signal peaks) to determine a frequency of the biosignal (a non-limiting example of determining the pulse strength baseline may include identifying a plurality of signal peaks occurring within a data window within the biological signal received from the patient, identifying an amplitude for each of the plurality of signal peaks, and determining a pulse strength baseline from the plurality of signal peaks. In one non-limiting example, the pulse strength baseline may be determine from an average peak amplitude of the plurality of signal peaks. In another non limiting example, the pulse strength baseline may be determine from a maximum peak amplitude of the plurality of signal peaks. In yet another non-limiting example, the pulse strength baseline may be determined from a plurality of biological signals, wherein each biological signal may be obtained from one of a plurality of patients or normal humans; Paragraph 34).
Regarding Claim 2, Brumfield discloses that the biosignal comprises information indicative of at least one of: heart rate, respiration rate (biological signal detectors including, without limitation…a patient respiratory measurement device…and a patient heart rate measurement device; Paragraph 66).  
15 Regarding Claim 3, Brumfield discloses the biosignal comprises at least one of: ballistocardiogram signal, impedance plethysmogram signal (Non-limiting embodiments of such a sensor may include one or more of a plethysmograph, a photoplethysmograph…an electrical impedance measurement device; Paragraph 30).  
Regarding Claim 4, Brumfield discloses identifying the set of reference points that most closely fit the identified extrema points comprises assigning a value 20to points within the sets of reference points (an anomalous value of a pulse rate/strength difference may be a value of a pulse rate difference greater than a pulse rate/strength threshold value; Paragraph 46; one or more of the pulse strength threshold value and the pulse rate threshold value may be chosen by a computing device operator or a health care provider. In alternative non-limiting embodiments, such threshold values may be determined by the computing device; Paragraph 47) where the value provides an indication of an off-set between the reference points and the identified extrema points (the pulse rate threshold may be determined by subtracting a pulse rate factor times the pulse rate baseline from the pulse rate baseline. In some non-limiting examples, the pulse rate factor may have a value greater than zero and less than or equal to 1. Examples of such pulse rate factors may include 0.05, 0.1, 0.15, 0.2,0.25, 0.3, 0.35, 0.4, 0.45, 0.5, 0.55, 0.6,0.65, 0.7, 0.75, 0.8, 0.85, 0.9, 0.95, 1, and ranges between any two of these values including endpoints; Paragraph 48; the differences between the reference point and the identified extrema points can be identified by adjusting the threshold value. The smaller the pulse rate/strength factor is, the smaller the pulse rate/strength threshold will be, which will lead to a smaller pulse rate/strength difference, for a closer fit between the reference points (pulse baseline) and the identified extrema (signal peaks)).  
Regarding Claim 5, Brumfield discloses identifying the set of reference points that most closely fit the identified extrema points comprises identifying the set of 25reference points with the highest assigned values (the pulse rate threshold may be determined by subtracting a pulse rate factor times the pulse rate baseline from the pulse rate baseline. In some non-limiting examples, the pulse rate factor may have a value greater than zero and less than or equal to 1. Examples of such pulse rate factors may include 0.05, 0.1, 0.15, 0.2,0.25, 0.3, 0.35, 0.4, 0.45, 0.5, 0.55, 0.6,0.65, 0.7, 0.75, 0.8, 0.85, 0.9, 0.95, 1, and ranges between any two of these values including endpoints; Paragraph 48; the “highest assigned values” would correspond to the results from the “smallest pulse rate factors” which would indicate the closest fit between the identified extrema and reference points).  
Regarding Claim 6, Brumfield discloses identifying the set of reference points comprises using a matching window (The methods disclosed herein may incorporate data derived from time domain data or frequency domain data obtained from the biological signal…Frequency domain data may include data derived from a frequency analysis of the biological signal limited to within one or more time windows; Paragraph 25).  
30 Regarding Claim 7, Brumfield discloses determining the distance (the differences between the reference point and the identified extrema points can be identified by adjusting the threshold value. The smaller the pulse rate/strength factor is, the smaller the pulse rate/strength threshold will be, which will lead to a smaller pulse rate/strength difference, for a closer fit between the reference points (pulse baseline) and the identified extrema (signal peaks); Paragraphs 47-48) between an identified extrema point and a reference point along one or more axis of the matching window to determine how closely a reference point fits an identified extrema point (Values for the pulse rate baseline and pulse strength baseline may be determined from average values of their respective metrics over one or more data windows. In some non-limiting examples, a variance measurement may be determined for an average pulse rate baseline value and a variance measurement may also be determined for an average pulse strength baseline value. In some non-limiting examples, a pulse rate baseline value derived from an average pulse rate value may be rejected if the equivalent variance is greater than an acceptance criterion. Similarly, in some non-limiting examples, a pulse strength baseline value derived from an average pulse strength value may be rejected if the equivalent variance is greater than an acceptance criterion. Under such rejection conditions, new data windows may be chosen for determining average values for one or more of the pulse rate baseline and pulse strength baseline; Paragraph 45).  
Regarding Claim 8, Brumfield discloses that the sets of reference points are obtained from the detected biosignal (the pulse strength baseline may be determined from a plurality of bio logical signals, wherein each biological signal may be obtained from one of a plurality of patients or normal humans; Paragraph 34). 
Regarding Claim 9, Brumfield discloses filtering the detected biosignal (The one or more frequency bands within a power spectrum may be further filtered using one or more filtering or smoothing techniques as known in the art. such smoothing filters may include, without limitation, a Butterworth filter, a Chebyshev filter, a Bessel filter, an elliptical filter, a custom low pass filter, and techniques using moving averages; Paragraph 25).
Regarding Claim 10, Brumfield discloses apparatus comprising: 
a processing circuitry (CPU 502) configured for identifying a plurality of extrema points in a detected biosignal (The biological signal received 410 by the computing device may be processed by the computing device according to any method known in the arts of electronic signal acquisition; Paragraph 31) detected by a sensor (A biological signal, emulating a plurality of arterial pulse volume waveforms, may be received 410 by a computing device from a sensor associated with a human body…such a sensor may include one or more of a plethysmograph, a photoplethysmograph, a transmittance photo-optic sensor, a reflective photo-optic sensor, a pressure transducer, a tonometry device, a strain gauge, an ultrasound device, an electrical impedance measurement device, a radar device, a sphygmomanometer, and an ECG device; Paragraph 30); and 
configured for comparing the identified extrema points with a plurality of 10sets of reference points stored in a memory circuitry (Read only memory (ROM) 518; random access memory (RAM) 520; Such a library of pulse rate baseline factors may be stored in one or more memory devices in data communication with the computing device; Paragraph 48), wherein different sets of reference points correspond to different frequencies of the biosignal (The power spectrum analysis graph in FIG.3B may be characterized by a series of peaks occurring at specific frequencies such as a primary frequency corresponding to a heart rate 320b. Each frequency peak may further be characterized by its peak power 310b. It may be understood that the power spectrum graph in FIG. 3B presents equivalent data in the frequency domain to the time domain data in FIG. 3A; Paragraph 27); and 
the processing circuitry being configured for identifying the set of reference points that most closely fit the identified extrema points to determine a frequency of the biosignal (CPU 502 is the central processing unit of the system, performing calculations and logic operations required to execute at least some calculations for the method; Paragraph 60).  
(CPU 502 is the central processing unit of the system, performing calculations and logic operations required to execute at least some calculations for the method; Paragraph 60) and a memory circuitry (Read only memory (ROM) 518 is one non limiting example of a static or non-transitory memory device, and random access memory (RAM) 520 is one non-limiting example of a transitory or dynamic memory device; Paragraph 60) for performing the method of claim 1.  
Regarding Claim 12, Brumfield discloses one or more 20electrodes arranged to detect the biosignal (A biological signal, emulating a plurality of arterial pulse volume waveforms, may be received 410 by a computing device from a sensor associated with a human body such as from a patient undergoing a therapeutic procedure. Non-limiting embodiments of such a sensor may include one or more of a plethysmograph, a photoplethysmograph…an electrical impedance measurement device, and an ECG device. Such sensors may be in physical contact with the patient’s skin surface, within the patient, or may be placed at some distance from the patient; Paragraph 30).  
Regarding Claim 13, Brumfield discloses that the one or more electrodes (A biological signal, emulating a plurality of arterial pulse volume waveforms, may be received 410 by a computing device from a sensor associated with a human body such as from a patient undergoing a therapeutic procedure…such sensors may be in physical contact with the patient’s skin surface, within the patient, or may be placed at some distance from the patient; Paragraph 31) are located remotely to the apparatus and are arranged to transmit information indicative of the detected biosignals to the apparatus via a wireless communication link (A remote server may be in data communication with the monitoring device over the internet, an intranet, a local personal network, or over wireless connection such as a telephonic connection or an RF connection; Paragraph 21; biological signals acquired by a pulse volume sensor or other sensors of biological signals may be communicated to the computing device via a sensor input 515 through the interface 512 to the bus 528; Paragraph 65).  
Regarding Claim 14, Brumfield discloses a non-transitory computer readable medium comprising computer program instructions that, when executed by a processing circuitry (The computer-readable storage medium may also contain one or more programming instructions that, when executed, cause the computing device to receive a biological signal…determine a plurality of pulse strength differences, wherein each pulse strength difference is determined from a first pulse strength metric and a pulse strength baseline; Paragraph 67), enable: 
identifying a plurality of extrema points in a detected biosignal (identifying a plurality of signal peaks within a data window of the biological signal; Paragraph 39) detected by a sensor (A biological signal, emulating a plurality of arterial pulse volume waveforms, may be received 410 by a computing device from a sensor associated with a human body…such a sensor may include one or more of a plethysmograph, a photoplethysmograph, a transmittance photo-optic sensor, a reflective photo-optic sensor, a pressure transducer, a tonometry device, a strain gauge, an ultrasound device, an electrical impedance measurement device, a radar device, a sphygmomanometer, and an ECG device; Paragraph 30); 
comparing the identified extrema points with a plurality of sets of reference 30points (The toolkit may include functions to assess changes in one or more features of a patient’s pulse volume waveform morphology to identify bradycardia patterns typically recognized using an ECG trace…such features may be compared to one or more pulse waveform features maintained in one or more feature databases or feature libraries.; Paragraphs 20-21) wherein different sets of reference points correspond to different frequencies of the biosignal (The power spectrum analysis graph in FIG.3B may be characterized by a series of peaks occurring at specific frequencies such as a primary frequency corresponding to a heart rate 320b. Each frequency peak may further be characterized by its peak power 310b. It may be understood that the power spectrum graph in FIG. 3B presents equivalent data in the frequency domain to the time domain data in FIG. 3A; Paragraph 27); and 
identifying the set of reference points (pulse strength baseline) that most closely fit the identified extrema points (signal peaks) to determine a frequency of the biosignal (a non-limiting example of determining the pulse strength baseline may include identifying a plurality of signal peaks occurring within a data window within the biological signal received from the patient, identifying an amplitude for each of the plurality of signal peaks, and determining a pulse strength baseline from the plurality of signal peaks. In one non-limiting example, the pulse strength baseline may be determine from an average peak amplitude of the plurality of signal peaks. In another non limiting example, the pulse strength baseline may be determine from a maximum peak amplitude of the plurality of signal peaks. In yet another non-limiting example, the pulse strength baseline may be determined from a plurality of biological signals, wherein each biological signal may be obtained from one of a plurality of patients or normal humans; Paragraph 34).
Regarding Claim 15, Brumfield discloses a non-transitory computer readable medium comprising program instructions (Program instructions for calculations or other computing device functions may be stored in the ROM 518 and/or the RAM 520. Optionally, program instructions may be stored on one or more computer readable media such as a compact disk, a digital disk, and other recordable media. Alternatively, program instructions may be provided to the computing device via a communications signal or a carrier wave; Paragraph 62) for causing a computer (Such devices may be used to transfer data from the computing device to another data receiving device such as a home computer; Paragraph 62) to perform the method of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.J./Examiner, Art Unit 3791             
                                                   

/David J. McCrosky/Primary Examiner, Art Unit 3791